     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 1 of 59



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

REYNALDO CUEVA,                                   §
                                                  §
v.                                                §
                                                  §
E.L. LOPEZ, JR. TRUCKING, LLC;                    §            CIVIL ACTION NO. 7:20-cv-141
E.L. LOPEZ, JR., INDIVIDUALLY;                    §
BIBI’S TRUCK & TRAILER                            §
EQUIPMENT, LLC; LOPEZ                             §
TOWING SERVICE, LLC; AND                          §
PAN-AMERICAN LIFE INSURANCE                       §
COMPANY                                           §

                   DEFENDANT PAN-AMERICAN LIFE INSURANCE
                       COMPANY’S NOTICE OF REMOVAL


To the Clerk of the Above-Entitled Court:

       PLEASE TAKE NOTICE that Pan-American Life Insurance Company (“PALIC”)

hereby removes to this Court the state court action described below:

       1.      On October 4, 2019, an action was commenced in the 197th District Court in

Willacy County, Texas, Cause No. 2019-CV-0084-A, styled Reynaldo Cueva v. Bibi’s Truck &

Trailer Equipment, LLC and Lopez Trucking (“State Court Proceeding”).

       2.      The first date upon which PALIC received notice of a copy of the Plaintiff’s First

Supplemental Petition (“Petition”) was May 8, 2020, when PALIC’s registered agent was served

with a copy of the Petition in the State Court Proceeding. Accordingly, PALIC files this notice of

removal within the 30 day time period required by 28 U.S.C. § 1446(b). Bd. of Regents of Univ.

of Tex. Sys. V. Nippon Tel. & Tel. Corp., 478 F.3d 274, 278 (5th Cir. 2007).

       3.      Pursuant to LR 81, attached are:

                   a. Exhibit “1” – An Index of Materials Being Filed;




NOTICE OF REMOVAL                                                                      Page 1 of 5
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 2 of 59



             Exhibit                       Document

             “1-A”                         Plaintiff’s Original Petition and Request for
                                           Disclosure

             “1-B”                         March 6, 2019 Correspondence from Wendy
                                           Watson

             “1-C”                         March 11, 2019 Correspondence form Wendy
                                           Watson

             “1-D”                         Plaintiff’s First Amended Petition and Request for
                                           Disclosure

              “1-E”                        Plaintiff’s Supplemental Petition

             “1-F”                         Defendant’s Original Answer, Jury Demand and
                                           Request for Disclosure

             “1-G”                         May 3, 2020 Correspondence form Wendy Watson

             “1-H”                         Motion to Compel Mediation

             “1-I”                         Fiat/Request for Oral Hearing

             “1-J”                         Order on Plaintiff’s Motion to Compel Mediation

             “1-K”                         List of counsel of record, including address,
                                           telephone numbers, and parties represented

             “1-L”                         Citation for Pan-American Life Insurance Company

             “1-M”                         Docket Sheet

             “1-N”                         May 18, 2020 Correspondence from Michael C.
                                           Dodge
      4.     This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1331, and is one which may be removed to this Court by defendant pursuant to the

provisions of 28 U.S.C. § 1441(a) in that it arises under the Employee Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. §§ 18, et seq. Brable & Sons Metal Prods., Inc. v.




NOTICE OF REMOVAL                                                                     Page 2 of 5
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 3 of 59



Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005); Broder v. Cablevision Sys. Corp., 418 F.3d 187,

194 (2nd Cir. 2005); Peters v. Union Pac. R.R., 80 F.3d 257, 260 (8th Cir. 1996).

       5.      Specifically, Plaintiff alleges that PALIC breached an ERISA employee welfare

benefit plan entered into between PALIC and Plaintiff by allegedly failing and/or refusing to pay

“adequate compensation as it is obligated to do under the terms of the [Plan] in question…” See,

Exhibit “1-E,” ¶5. Plaintiff goes on to assert a host of claims predicated upon PALIC’s alleged

failure to pay benefits provided under the ERISA Plan.

       6.      All defendants who have been properly joined and served, join in or consent to

the removal of this case to federal court. 28 U.S.C. § 1446(b)(2)(A); Cook v. Randolph Cnty.,

573 F.3d 1143, 1150-51 (11th Cir. 2009); Pritchett v. Cottrell, Inc., 512 F.3d 1057, 1062 (8th Cir.

2008); Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 201-02 (6th Cir. 2004).

       7.      Venue is proper in this District under 28 U.S.C. § 1441(a) because the State Court

Proceeding has been pending in a county located in this District.

       8.      PALIC will concurrently file a copy of this notice of removal with the clerk of the

State Court where the State Court Proceeding has been pending.

       9.      A jury demand was required by Plaintiff and defendants E.L. Lopez, Jr. Trucking,

LLC E.L. Lopez, Jr., Individually, Bibi Truck and Trailer Equipment, LLC, and Lopez Towing

Service, LLC in the State Court Proceeding.

Dated June 1, 2020.




NOTICE OF REMOVAL                                                                       Page 3 of 5
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 4 of 59



                                         Respectfully submitted,

                                         By:    /s/ Joseph D. Zopolsky
                                                Joseph D. Zopolsky
                                                Attorney-In-Charge
                                                State Bar No. 24033500
                                                S. Dist. of Texas Bar No. 33512

                                         Glast, Phillips & Murray, P.C.
                                         14801 Quorum Drive, Suite 500
                                         Dallas, TX 75254-1449
                                         972.419.8300
                                         972.419.8329 facsimile
                                         jzopolsky@gpm-law.com

                                         COUNSEL FOR DEFENDANT
                                         PAN-AMERICAN LIFE
                                         INSURANCE COMPANY

Of Counsel:
James C. Erdle, Jr.
State Bar No. 24069680
S. Dist. of Texas Bar No. 1223104
Michael C. Dodge
State Bar No. 05937000
S. Dist. of Texas Bar No. 27453
Christopher K. Chapaneri
State Bar No. 24065032
S. Dist. Of Texas Bar No. 343870
Glast, Phillips & Murray, P.C.
14801 Quorum Drive, Suite 500
Dallas, TX 75254-1449
972.419.8300
972.419.8329 facsimile
jerdle@gpm-law.com
mdodge@gpm-law.com
cchapaneri@gpm-law.com




NOTICE OF REMOVAL                                                         Page 4 of 5
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 5 of 59



                             CERTIFICATE OF CONFERENCE

        On May 29, 2020, counsel for Pan American Life Insurance Company reached out to
counsel for E.L. Lopez, Jr. Trucking, LLC; E.L. Lopez, Jr., Individually; Bibi’s Truck and
Trailer Equipment, LLC; and Lopez Towing Service, LLC (collectively, “Co-Defendants”) to
conference on whether Co-Defendants would consent to removal. Counsel for Co-Defendants
indicated that Co-Defendants consent to removal.


                                                      /s/ Joseph D. Zopolsky
                                                      Joseph D. Zopolsky




                                 CERTIFICATE OF SERVICE

        On this 1st day of June, 2020, I electronically submitted the foregoing document with the
clerk of the court for the United States District Court, Southern District of Texas, using the
electronic case filing system of the court. I hereby certify that I have served all counsel of record
via certified mail as authorized by Federal Rules of Civil Procedure.


                                                      /s/ Joseph D. Zopolsky
                                                      Joseph D. Zopolsky




NOTICE OF REMOVAL                                                                         Page 5 of 5
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 6 of 59



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

REYNALDO CUEVA,                            §
                                           §
v.                                         §
                                           §
E.L. LOPEZ, JR. TRUCKING, LLC;             §              CIVIL ACTION NO. 7:20-cv-141
E.L. LOPEZ, JR., INDIVIDUALLY;             §
BIBI’S TRUCK & TRAILER                     §
EQUIPMENT, LLC; LOPEZ                      §
TOWING SERVICE, LLC; AND                   §
PAN-AMERICAN LIFE INSURANCE                §
COMPANY                                    §

           INDEX OF MATERIALS FILED WITH NOTICE OF REMOVAL


                                      EXHIBIT “1”

Exhibit                    Document


             “1-A”                      Plaintiff’s Original Petition and Request for
                                        Disclosure

             “1-B”                      March 6, 2019 Correspondence from Wendy
                                        Watson

             “1-C”                      March 11, 2019 Correspondence form Wendy
                                        Watson

             “1-D”                      Plaintiff’s First Amended Petition and Request for
                                        Disclosure

              “1-E”                     Plaintiff’s Supplemental Petition

             “1-F”                      Defendant’s Original Answer, Jury Demand and
                                        Request for Disclosure

             “1-G”                      May 3, 2020 Correspondence form Wendy Watson

             “1-H”                      Motion to Compel Mediation

             “1-I”                      Fiat/Request for Oral Hearing



INDEX OF MATERIALS BEING FILED                                                     Page 1 of 4
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 7 of 59



             “1-J”                  Order on Plaintiff’s Motion to Compel Mediation

             “1-K”                  List of counsel of record, including address,
                                    telephone numbers, and parties represented

             “1-L”                  Citation for Pan-American Life Insurance Company

             “1-M”                  Docket Sheet

             “1-N”                  May 18, 2020 Correspondence from Michael C.
                                    Dodge




INDEX OF MATERIALS BEING FILED                                                 Page 2 of 4
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 8 of 59



                                         Respectfully submitted,

                                         By:    /s/ Joseph D. Zopolsky
                                                Joseph D. Zopolsky
                                                Attorney-In-Charge
                                                State Bar No. 24033500
                                                S. Dist. of Texas Bar No. 33512

                                         Glast, Phillips & Murray, P.C.
                                         14801 Quorum Drive, Suite 500
                                         Dallas, TX 75254-1449
                                         972.419.8300
                                         972.419.8329 facsimile
                                         jzopolsky@gpm-law.com

                                         COUNSEL FOR DEFENDANT
                                         PAN-AMERICAN LIFE
                                         INSURANCE COMPANY

Of Counsel:
James C. Erdle, Jr.
State Bar No. 24069680
S. Dist. of Texas Bar No. 1223104
Michael C. Dodge
State Bar No. 05937000
S. Dist. of Texas Bar No. 27453
Christopher K. Chapaneri
State Bar No. 24065032
S. Dist. Of Texas Bar No. 343870
Glast, Phillips & Murray, P.C.
14801 Quorum Drive, Suite 500
Dallas, TX 75254-1449
972.419.8300
972.419.8329 facsimile
jerdle@gpm-law.com
mdodge@gpm-law.com
cchapaneri@gpm-law.com




INDEX OF MATERIALS BEING FILED                                            Page 3 of 4
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 9 of 59




                                 CERTIFICATE OF SERVICE

        On this 1st day of June, 2020, I electronically submitted the foregoing document with the
clerk of the court for the United States District Court, Southern District of Texas, using the
electronic case filing system of the court. I hereby certify that I have served all counsel of record
via certified mail as authorized by Federal Rules of Civil Procedure.


                                                      /s/ Joseph D. Zopolsky
                                                      Joseph D. Zopolsky




INDEX OF MATERIALS BEING FILED                                                            Page 4 of 4
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                              Page
                                                             Isabel
                                                                   3/6/2019 6:07 PM
                                                                       10 of 59
                                                                    Adame
                                                                    District Clerk
                                                                    Willacy County, Texas
                                                                    Reviewed By: Isabel Mejia


                                      2019-CV-0084-A
                          CAUSE NO. _____________________


REYNALDO CUEVA,                          §          IN THE DISTRICT COURT
                                         §
             PLAINTIFF,                  §
                                         §
                                                   197th
v.                                       §           _____JUDICIAL DISTRICT
                                         §
BIBI’S TRUCK & TRAILER                   §
EQUIPMENT, LLC AND                       §
LOPEZ TRUCKING                           §           WILLACY COUNTY, TEXAS

                       PLAINTIFF’S ORIGINAL PETITION
                       AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Reynaldo Cueva and files this Original Petition and Request

for Disclosure complaining of BIBI’S TRUCK & TRAILER EQUIPMENT, LLC AND

LOPEZ TRUCKING, Defendants in the above styled matter and would respectfully

show unto the Court as follows:

                                             I.
                              DISCOVERY CONTROL PLAN
       1.1 Plaintiff intends to conduct discovery under Level III of Texas Rule of

Civil Procedure 190.4.

                                          II.
                                       PARTIES
Plaintiff:

       2.1     Plaintiff Reynaldo Cueva is an individual and resident of Jim Wells

County, Texas.




                                             1
                                                  EXHIBIT "1-A"
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 11 of 59



Defendants:

      2.2    Defendant BIBI’S TRUCK AND TRAILER EQUIPMENT, LLC is a

company who is authorized to do business within the state of Texas and whose

principal office is at 1292 W Durham Ave. Raymondville, TX 78580 and who may be

served with process through its registered agent, Eusebio L Lopez Jr. 1292 W.

Durham Ave. Raymondville, TX 78580.

      2.3    Defendant LOPEZ TRUCKING is a company authorized to do business

within the state of Texas and whose principal office is located at 1204 W Durham

Ave. Raymondville, TX 78580 and who may be served with process through its

registered agent, Eusebio L Lopez Jr. 1204 W. Durham Ave. Raymondville, TX 78580

                                      III.
                              VENUE AND JURISDICTION

      3.2    Venue is proper and maintainable in Willacy County, Texas pursuant

to TEX. CIV. PRAC. & REM. CODE § 15.002(a)(3) since it is Defendant’s Bibi’s Truck

and Trailer Equipment, LLC principal office in this state.

      3.3    This Court has jurisdiction over the subject matter of the controversy in

this case because Plaintiffs’ asserted claims and causes of action are being brought

under Texas law and because the amount in controversy in this case is within the

jurisdictional limits of this Court.

      3.4    The court has personal jurisdiction over each Defendant because each

Defendant is doing business in the State of Texas and because all acts giving rise to

the present litigation occurred in the State of Texas.




                                           2
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 12 of 59




                                         IV.
                                   BACKGROUND FACTS

       4.1       On or about August 24, 2018, Reynaldo Cueva was an employee of Lopez

Trucking located at 1204 W. Durham, Raymondville, Texas 78580. On the date in

question, Mr. Cueva was driving a truck or trailer rented from Defendant Bibi’s Truck

and Trailer Equipment. While driving through El Campo, Texas, the rental truck

sustained a flat tire.

       4.2       Mr. Cueva pulled off the road and was in the process of changing the flat

tire when the tire suddenly exploded and with great force, the wheel rim impacted

with his abdomen causing internal and intestinal damage.

       4.3       Mr. Cueva was then transported by ambulance to Memorial Hermann

Southwest Hospital in Houston, Texas where he was evaluated for his internal

injuries, and based on the medical findings, it was determined that he would have to

undergo abdominal surgical procedures to treat the injuries he sustained from the

tire incident.

       4.4       At all times material to the incident made the basis of this suit, Bibi’s

Truck and Trailer Equipment Rental had a duty to inspect, repair or replace and

maintain its rental equipment which it failed to do so and resulted in the injuries

sustained by Mr. Cueva.




                                              3
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 13 of 59



                                    CAUSES OF ACTION

                                               V.
                                            NEGLIGENCE


   Defendant Bibi’s Truck and Trailer Equipment:

      5.1       This is a general negligence action against Defendant Bibi’s Truck and

Trailer Equipment, LLC for the following reasons:

            •   failed to timely inspect, repair or replace, and maintain
                rental equipment, specifically—tires;

            •   failed to implement adequate maintenance and safety
                procedures to ensure proper functioning of equipment
                prior to renting;

            •   failed to warn Plaintiff of the tire hazard which they knew or
                should have known about, and/or make reasonably safe any
                known dangerous condition and/or reduce or eliminate
                any unreasonable risk of harm to the Plaintiff.

                Plaintiff reserves the right to amend or plead additional negligent acts

or omissions by Defendant Bibi’s Truck and Trailer Equipment in the future.

Defendant Lopez Trucking:

      5.2       This general negligence action is also against Lopez Trucking, Plaintiff’s

employer, Lopez Trucking for the following reasons:

            •   Defendant failed to properly inspect the rental equipment prior to
                use by its employees;

            •   Defendant failed to properly train its employees;

            •   Defendant failed to warn of rental equipment which they knew
                or should have known was hazardous and unsafe for driving;

            •   Defendants failed to provide a safe working environment;



                                             4
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 14 of 59



              Plaintiff reserves the right to amend or plead additional negligent acts

or omissions by Defendant Lopez Trucking in the future.

                                        VI.
                                   GROSS NEGLIGENCE

      6.1    Defendants conduct constitutes gross negligence, as defined by Section

41 .003 of the Texas Civil Practice & Remedies Code, because its conduct involved an

extreme degree of risk, considering the probability and magnitude of the potential

harm to others.    The gross negligence of the Defendants caused the incident and

Cueva’s injuries and damages.

             Plaintiff reserves the right to amend or plead additional gross negligent

acts or omissions in the future.

                                       VII.
                                   DTPA VIOLATIONS

      7.1    Plaintiffs adopt and incorporates paragraphs 1-6 of Plaintiff’s Original

Petition, as if fully set out herein. Based on information and belief, Plaintiff contends

he is a “consumers” under and as defined in the Texas Deceptive Trade Practices

Consumer Protection Act (the “DTPA”). Plaintiff contends that under an independent

duty imposed by law under the DTPA, Plaintiff is entitled to additional recoveries

from Bibi’s Truck and Trailer Equipment, LLC.

      7.2    Defendant violated the Texas Consumer Protection Deceptive Trade

Practice Act § 17.46 (5) (7) (24) by:

             (1)    representing that goods or services have characteristics,
                    uses, or benefits which they do not have;

             (2)    representing that goods or services are of a particular

                                           5
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 15 of 59



                   standard, quality, or grade when they are of another; and

             (3)   failing to disclose information concerning defendants’ goods
                   that were known or should have been known to defendant at
                   the time of the contract, so as to induce the contract, where
                   this transaction would not have occurred had truthful
                   disclosures about the Defendants rental equipment and
                   faulty tires had been disclosed to Plaintiff.

             Plaintiff reserves the right to amend or plead additional negligent acts

or omissions in the future.
                                            VIII.
                                           DAMAGES

      8.1    As the direct and proximate cause of the above-listed negligent acts

and DTPA violations by these Defendants, Plaintiff has suffered in each of the

following ways:

      1. he has and will continue to suffer severe pain and suffering in the future;

      2. he has suffered mental anguish in the past and will continue to suffer
         mental anguish in the future;

      3. he incurred medical expenses in the past and will incur medical
         expenses in the future;

      4. he has suffered loss of past wages, future earning capacity and
         vocational rehabilitation costs both past and future;

      5. he has and will continue to suffer permanent disfigurement in
         the past and in the future; and

      6. he has and will continue to suffer permanent physical impairment
         in the past and in the future.

         Plaintiff reserves the right to plead additional and/or more specific

damages in the future as more facts become known. Plaintiff seeks both past and

future damages.



                                           6
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 16 of 59



       Plaintiff seeks damages of more than $200,000 but not to exceed $1,000,000.

                                             IX.
                                    CONDITIONS PRECEDENT

      9.1 Plaintiffs performed all conditions precedent to filing this action.


                                          X.
                                    JURY DEMAND

      Plaintiff respectfully requests a trial by jury.

                                         XI.
                              REQUEST FOR DISCLOSURE

      Pursuant to Rule 194, Defendants are requested to disclose within 50 days of

service of this request the information or material described in Rule 194 of the Texas

Rules of Civil Procedure.     Defendants are further requested to supplement all

answers to this Request for Disclosure as required by the Tex. R. of Civ. Proc.

                                                XII.
                                           PRAYER

             WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that

Defendants be duly cited to appear and answer the allegations asserted in this

petition, and that upon final trial of this claim, Plaintiff be granted the following:

      1. Judgment against Defendants for the full amount of Plaintiff’s damages,
         special and general, in law and in equity;

      2. prejudgment and postjudgment calculated at the market rate of interest,
         or, in the alternative, at the statutory rate in order to fully compensate
         Plaintiff for the delay of receiving payment for his damages;

      3. court costs; and

      4. all other relief to which this Court may find Plaintiff justly entitled
         to receive.

                                            7
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 17 of 59




                               Respectfully submitted;

                               CARRIGAN & ANDERSON, P.L.L.C.

                         By:   __/s/Stephen P. Carrigan___________
                               STEPHEN P. CARRIGAN
                               State Bar No. 03877000
                               DAVID M. ANDERSON
                               State Bar No. 24064815
                               3100 Timmons Lane, Suite 210
                               Houston, Texas 77027
                               Telephone: (713) 739-0810
                               Facsimile: (713) 739-0821
                               Email: scarrigan@ccatriallaw.com
                               Email: danderson@ccatriallaw.com
                               Legal assistant: wwatson@ccatriallaw.com
                               Legal assistant: adominguez@ccatriallaw.com
                               ATTORNEYS FOR PLAINTIFFS




                                  8
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                         Page
                                                        Isabel
                                                              3/6/2019 6:07 PM
                                                                  18 of 59
                                                               Adame
                                                              District Clerk
                                                              Willacy County, Texas
                                                              Reviewed By: Isabel Mejia




            2019-CV-0084-A
                                    197th




                                             EXHIBIT "1-B"
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                               Page
                                                              Isabel
                                                                    3/11/2019 6:30 PM
                                                                        19 of 59
                                                                     Adame
                                                                    District Clerk
                                                                    Willacy County, Texas
                                                                    Reviewed By: Isabel Mejia




           CARRIGAN & ANDERSON, PLLC
                              31 00 Timmons Lane, Suite 21 0
                                Houston, Texas 77027

Telephone                                                          Facsimile
713-739-0810                                                       713-739-0821
                                    March 11, 2019




Isabel Adame
District Clerk, Pro Tern
576 W. Main Ave, Suite 102
Raymondville, Texas 78580

Re:    Cause No. 2019-CV-0084-A; Reynaldo Cueva v. Bibi's Truck & Trailer
       Equipment, LLC and Lopez Trucking; In the 197'h Judicial District ofWillacy
       County, Texas

Dear Clerk:

       Please issue a citation to Defendant, Bibi's Truck and Trailer Equipment, by
serving its registered agent, Eusebio L. Lopez, Jr., at 1292 W. Durham Ave.,
Raymondville, Texas 78580-4114, or wherever he may be found. Process will be via
certified mail by the clerk of the court. The fees were paid when the Original Petition
was e-filed.

       Please issue a citation to Defendant, Lopez Towing Service, LLC by serving its
registered agent, Eusebio L. Lopez, Jr., at 1292 W. Durham Ave., Raymondville, Texas,
78580-4114 or wherever he may be found. Process will be via certified mail by the
clerk of the court. The fees were paid when the Original Petition was e-filed.

       Please issue a citation to Defendant, E. L. Lopez, Jr. Trucking, LLC, by serving
its registered agent, Eusebio L. Lopez, Jr., at 1292 W. Durham Ave., Raymondville,
Texas 78580-4114 or wherever he may be found. Process will be via certified mail by
the clerk of the court.

      Please issue a citation to Defendant, Eusebio L. Lopez, Jr., by serving him at
1292 W. Durham Ave., Raymondville, Texas 78580-4114, or wherever he may be found.
Service will be via certified mail by the clerk of the court.



                                                        EXHIBIT "1-C"
       Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 20 of 59




Willacy County District Clerk
Cueva-March 1, 2019
Page 2

       Should you have any questions regarding the foregoing, please do not hesitate
to contact me at (713) 739-0810 x 202.

                                      Very truly yours,



                                     1~~~~
                                      Legal Assistant to Stephen P. Carrigan
:/ww
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                               Page
                                                              Isabel
                                                                    3/11/2019 6:30 PM
                                                                        21 of 59
                                                                     Adame
                                                                     District Clerk
                                                                     Willacy County, Texas
                                                                     Reviewed By: Isabel Mejia


                               CAUSE NO. 2019-CV-0084-A

REYNALDO CUEVA,                           §          IN THE DISTRICT COURT
                                          §
           Plaintiff,                     §
                                          §
v.                                        §
                                          §
E. L. LOPEZ, JR. TRUCKING, LLC,           §           197th JUDICIAL DISTRICT
E.L. LOPEZ, JR., INDIVIDUALLY,            §
BIBI’S TRUCK & TRAILER                    §
EQUIPMENT, LLC, AND                       §
LOPEZ TOWING SERVICE, LLC                 §
                                          §
          Defendants.                     §           WILLACY COUNTY, TEXAS

                    PLAINTIFF’S FIRST AMENDED PETITION
                       AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Reynaldo Cueva and files this Original Petition and Request

for Disclosure complaining of E. L. LOPEZ, JR. TRUCKING, LLC, E. L. LOPEZ,

JR., INDIVIDUALLY, BIBI’S TRUCK & TRAILER EQUIPMENT, LLC, AND

LOPEZ TOWING SERVICE, LLC, Defendants in the above styled matter and

would respectfully show unto the Court as follows:

                          I.      DISCOVERY CONTROL PLAN

1.1     Plaintiff intends to conduct discovery under Level III of Texas Rule of Civil

Procedure 190.4.

                                    II.    PARTIES

2.1     Plaintiff Reynaldo Cueva is an individual and resident of Alice, Jim Wells

County, Texas.




                                              1

                                                            EXHIBIT "1-D"
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 22 of 59



Defendants:

2.2    Defendant E. L. LOPEZ, JR. TRUCKING, LLC is a company who through

August 3, 2018 was authorized to do business within the state of Texas and whose

principal office is located at 1292 W Durham Ave Raymondville, TX 78580-4114 and

who may be served with process through its registered agent, Eusebio L. Lopez, Jr.

1292 W Durham Ave Raymondville, TX 78580.

2.3    Defendant EUSEBIO L. LOPEZ, JR., is an individual and resident of

Raymondville, Willacy County, Texas and who may be served with process at 1292

W Durham Ave Raymondville, TX 78580-4114, or wherever he may be found.

2.4    Defendant BIBI’S TRUCK & TRAILER EQUIPMENT, LLC is a company

who is authorized to do business within the state of Texas and whose principal

office is at 1292 W Durham Ave. Raymondville, TX 78580 and who may be served

with process through its registered agent, Eusebio L Lopez, Jr. 1292 W. Durham

Ave. Raymondville, TX 78580-4114.

2.5    Defendant LOPEZ TOWING SERVICE, LLC is a company who is duly

authorized to do business within the state of Texas and whose principal office is

located at 1292 W. Durham Raymondville, TX 78580 and who may be served with

process through its registered agent, Eusebio L. Lopez, Jr. 1292 W Durham Ave

Raymondville, TX 78580-4114.

                         III.   VENUE AND JURISDICTION

3.2    Venue is proper and maintainable in Willacy county pursuant to TEX. CIV.

PRAC. & REM. CODE § 15.002 (a) (3) since the principal offices of Defendant’s E. L.



                                         2
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 23 of 59



Lopez, Jr. Trucking, LLC, Bibi’s Truck & Trailer Equipment, LLC, and Lopez

Towing Service, LLC are located in Willacy county. Venue is also proper in Willacy

county because it is Defendant E. L. Lopez, Jr. county of residence.

3.3     This Court has jurisdiction over the subject matter of the controversy in this

case because Plaintiffs’ asserted claims and causes of action are being brought

under

Texas law and because the amount in controversy in this case is within

jurisdictional limits of this Court.

3.4     This court has personal jurisdiction over each Defendant because each

Defendants are doing business in the State of Texas and because all acts giving rise

to the present litigation occurred in the State of Texas.

                              IV.      BACKGROUND FACTS

4.1     On or about August 24, 2018, Reynaldo Cueva, an employee of E. L. Lopez,

Jr. Trucking, LLC located at 1242 W Durham Ave in Raymondville, Texas, was

driving a truck or trailer rented from Defendant Bibi’s Truck and Trailer

Equipment. While driving through El Campo, Texas, the rental truck sustained a

flat tire.

4.2     Mr. Cueva pulled off the road and was in the process of changing the flat tire

when the tire suddenly exploded and with great force, causing the wheel rim to

strike his abdomen causing internal and intestinal damage.

4.3     Mr. Cueva was transported by ambulance to Memorial Hermann Southwest

Hospital in Houston, Texas where he was evaluated for his internal injuries. Based



                                            3
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 24 of 59



on the medical findings, it was determined that Mr. Cueva would have to undergo

abdominal surgical procedures for injuries he sustained from the tire incident.

4.4    At all times material to the incident made the basis of this suit, E. L. Lopez,

Jr. Trucking, LLC had a duty to provide a safe work environment free from

hazards. As a motor carrier operating under US DOT authority, his employer’s

duties extend to those provided under the federal code which provides, "Each

employer. . . shall furnish to each of his employees employment and a place of

employment which are free from recognized hazards that are causing or are likely to

cause death or serious physical harm to his employees." 29 U.S.C. § 654(a)(1).

4.5    Bibi’s Truck and Trailer Equipment Rental, LLC had a duty to inspect,

repair, replace and maintain its rental equipment which it failed to do so and

resulted in the injuries sustained by Mr. Cueva.

                                 CAUSES OF ACTION

                                   V.    NEGLIGENCE

Defendant E. L. Lopez, Jr. Trucking, LLC:

5.1    This general negligence action against E. L. Lopez, Jr. Trucking, LLC for the

following reasons:

             Defendant failed to properly inspect the rental equipment prior to
              use by its employees;

             Defendant failed to properly train its employees;

             Defendant failed to warn of rental equipment which they knew
              or should have known was hazardous and unsafe for driving;

             Defendants failed to provide a safe working environment;



                                          4
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 25 of 59



Defendant Bibi’s Truck and Trailer Equipment:

5.2    This is a general negligence action against Bibi’s Truck & Trailer Equipment,

LLC for the following reasons:

              failed to timely inspect, repair or replace, and maintain
               rental equipment, specifically—tires;

              failed to implement adequate maintenance and safety
               procedures to ensure proper functioning of equipment
               prior to renting;

              failed to warn Plaintiff of the tire hazard which they knew or
               should have known about, and/or make reasonably safe any
               known dangerous condition and/or reduce or eliminate
               any unreasonable risk of harm to the Plaintiff.

       Plaintiff reserves the right to amend or plead additional negligent acts

or omissions against all Defendants in the future.

                               VI.    GROSS NEGLIGENCE

6.1    Defendants conduct, individually and collectively constitute gross negligence,

as defined by Section 41 .003 of the Texas Civil Practice & Remedies Code, because

its conduct involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to others. The gross negligence of the Defendants

caused the incident and Cueva’s resulting injuries and damages.

       Plaintiff reserves the right to amend or plead additional gross negligent

acts or omissions in the future.

                               VII.   DTPA VIOLATIONS

7.1    Plaintiffs adopt and incorporates paragraphs 1-6 of Plaintiff’s Original

Petition



                                            5
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 26 of 59



as if fully set out herein. Plaintiff contends he is a “consumer” under the Texas

Deceptive Trade Practices Consumer Protection Act (the “DTPA”).                Plaintiff

contends that under an independent duty imposed by law under the DTPA, he is

entitled

to additional recoveries from Defendant Bibi’s Truck and Trailer Equipment, LLC.

7.2     Defendant violated the Texas Consumer Protection Deceptive Trade Practice

Act § 17.46 (5) (7) (24) by:

        (1)   representing that goods or services have characteristics,
              uses, or benefits which they do not have;

        (2)   representing that goods or services are of a particular
              standard, quality, or grade when they are of another; and

        (3)   failing to disclose information concerning defendants’ goods
              that were known or should have been known to defendant at
              the time of the contract, so as to induce the contract, where
              this transaction would not have occurred had truthful
              disclosures about the Defendants rental equipment and
              faulty tires had been disclosed to Plaintiff.

        Plaintiff reserves the right to amend or plead additional negligent acts

or omissions in the future.

                                   VIII.   DAMAGES

8.1     As the direct and proximate cause of the above-listed negligent acts and

DTPA violations by these Defendants, Plaintiff has suffered in each of the following

ways:

        1. he has and will continue to suffer severe pain and suffering in the future;

        2. he has suffered mental anguish in the past and will continue to suffer
           mental anguish in the future;



                                           6
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 27 of 59



       3. he incurred medical expenses in the past and will incur medical
          expenses in the future;

       4. he has suffered loss of past wages, future earning capacity and
          vocational rehabilitation costs both past and future;

       5. he has and will continue to suffer permanent disfigurement in
          the past and in the future; and


       6. he has and will continue to suffer permanent physical impairment
          in the past and in the future.

8.2    Plaintiff seeks damages in excess of one million dollars ($1,000,000) from

Defendants.

       Plaintiff reserves the right to plead additional and/or more specific damages

in the future as more facts become known. Plaintiff seeks both past and future

damages.

                            IX.    CONDITIONS PRECEDENT

9.1    Plaintiffs performed all conditions precedent to filing this action. By letter

from the undersigned attorney, Plaintiff made a formal demand against Defendant

pursuant to the Texas Deceptive Trade Practice and Consumer Protection Act

(“DTPA”).     and the breach of contract provisions of the Texas Civil Practice &

Remedies Code.

9.2    Demand was sent via certified mail, return receipt requested, and via first

class mail to Defendants principal office in Raymondville, Texas, and to the

company’s registered agent.

                                     X.       PRAYER




                                          7
       Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 28 of 59



        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be duly cited to appear and answer the allegations asserted in this petition, and

that upon final trial of this claim, Plaintiff be granted the following:

        1. Judgment against Defendants for the full amount of Plaintiff’s damages,
           special and general, in law and in equity;

        2. prejudgment and postjudgment calculated at the market rate of interest,
           or, in the alternative, at the statutory rate in order to fully compensate
           Plaintiff for the delay of receiving payment for his damages;

        3. court costs; and

        4. all other relief to which this Court may find Plaintiff justly entitled
           to receive.

                                  XI.    JURY DEMAND

11.1    Plaintiff respectfully requests a trial by jury.

                           XII.    REQUEST FOR DISCLOSURE

12.1    Pursuant to Rule 194, Defendants are requested to disclose within 50 days of

service of this request the information or material described in Rule 194 of the

Texas Rules of Civil Procedure. Defendants are further requested to supplement all

answers to this Request for Disclosure as required by the Texas Rules of Civil

Procedure.


                                          Respectfully submitted;

                                          CARRIGAN & ANDERSON, P.L.L.C.

                                   By:    __/s/Stephen P. Carrigan___________
                                          STEPHEN P. CARRIGAN
                                          State Bar No. 03877000
                                          DAVID M. ANDERSON
                                          State Bar No. 24064815

                                             8
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 29 of 59



                               3100 Timmons Lane, Suite 210
                               Houston, Texas 77027
                               Telephone: (713) 739-0810
                               Facsimile: (713) 739-0821
                               Email: scarrigan@ccatriallaw.com
                               Email: danderson@ccatriallaw.com
                               Legal assistant: wwatson@ccatriallaw.com
                               Legal assistant: adominguez@ccatriallaw.com
                               ATTORNEYS FOR PLAINTIFFS




                                  9
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                              Page
                                                             Isabel
                                                                   5/4/2020 12:00 AM
                                                                       30 of 59
                                                                    Adame
                                                                   District Clerk
                                                                   Willacy County, Texas
                                                                   Reviewed By: Isabel Mejia


                            CAUSE NO. 2019-CV-0084-A

REYNALDO CUEVA,                          §          IN THE DISTRICT COURT
                                         §
          Plaintiff,                     §
                                         §
v.                                       §
                                         §
E. L. LOPEZ, JR. TRUCKING, LLC,          §           197th JUDICIAL DISTRICT
E.L. LOPEZ, JR., INDIVIDUALLY,           §
BIBI’S TRUCK & TRAILER                   §
EQUIPMENT, LLC, AND                      §
LOPEZ TOWING SERVICE, LLC                §
                                         §
         Defendants.                     §           WILLACY COUNTY, TEXAS

                   PLAINTIFF’S SUPPLEMENTAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, REYNALDO CUEVA, Plaintiff in the above-styled and

captioned matter and files this his Supplemental Petition and in support hereof

would show as follows:

                                SUPPLEMENTAL FACTS

       Plaintiff, REYNALDO CUEVA was injured on an on-the job incident on August

24, 2018, resulting in serious and permanent injuries. As a result, Plaintiff had to

incur substantial medical bills and expenditures, which remain due and owing.

Plaintiff’s employer, Defendant E.L. LOPEZ JR. TRUCKING, LLC, is a workers

compensation non-subscriber, however had in place and in effect at the time of this

incident an Occupational Accident Policy. Your Plaintiff is a third-party beneficiary

pursuant to the policy issued by Defendant PAN-AMERICAN LIFE INSURANCE

COMPANY and though the policy was clearly in effect at the time and coverage was



                                             1
                                                          EXHIBIT "1-E"
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 31 of 59



clearly provided. Defendant’s insurance company denied demand for legal

compensation thus necessitating this lawsuit.

                                ADDITIONAL PARTIES

      Defendant, PAN-AMERICAN LIFE INSURANCE COMPANY is a foreign

 insurance company engaging in the business of insurance in the State of Texas. This

 defendant may be served with process, via certified mail return receipt requested

 by serving its Registered Agent, COGENCY GLOBAL INC at 1601 ELM ST., STE

 4360 DALLAS, TX 75201.

                ADDITIONAL CAUSES OF ACTION
 AS TO AND AGAINST DEFENDANT PAN-AMERICAN LIFE INSURANCE
                         COMPANY


             Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s conduct

    constitutes multiple violations of the Texas Insurance Code, Unfair Settlement

    Practices. TEX. INS. CODE §541.060(a). All violations under their article are

    made actionable by TEX. INS. CODE §541.151.

             Defendant PAN-AMERICAN LIFE INSURANCE COMPANY is

    individually liable for his unfair and deceptive acts, irrespective of the fact he

    was acting on behalf of PAN-AMERICAN LIFE INSURANCE COMPANY,

    because he is a “person” as defined by TEX. INS. CODE §541.002(2). The term

    “person” is defined as “any individual, corporation, association, partnership,

    reciprocal or interinsurance exchange, PAN-AMERICAN LIFE INSURANCE

    COMPANY plan, fraternal benefit society, or other legal entity engaged in the

    business of insurance, including an agent, broker, adjuster or life and health

                                          2
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 32 of 59



insurance counselor.” TEX. INS. CODE §541.002(2) (emphasis added). (See also

Liberty Mutual Insurance Co. v Garrison Contractors, Inc., 966 S.W.2d 482, 484

(Tex. 1998) (holding an insurance company employee to be a “person” for the

purpose of bringing a cause of action against him or her under the Texas

Insurance Code and subjecting him or her to individual liability)).

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of misrepresenting to Plaintiff material

facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(a)(1).

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of failing to attempt in good faith to

effectuate a prompt, fair, and equitable settlement of the claim, even though

liability under the Policy is reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(a)(2)(A).

         The unfair settlement practice of Defendant PAN-AMERICAN LIFE

INSURANCE COMPANY, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to

the facts or applicable law, for the offer of a compromise settlement of Plaintiff’s




                                       3
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 33 of 59



claim, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of failing within a reasonable time to

affirm or deny coverage of the claim to Plaintiff, or to submit a reservation of

rights to Plaintiff, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. TEX. INS. CODE

§541.060(a)(4).

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of refusing to pay Plaintiff’s claim

without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(a)(7).

         PAN-AMERICAN LIFE INSURANCE COMPANY is liable to Plaintiff

for intentional breach of contract, as well as intentional violations of the Texas




                                      4
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 34 of 59



Insurance Code and intentional breach of the common law duty of good faith and

fair dealing.

                           BREACH OF CONTRACT

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s conduct

constitutes a breach of the insurance contract made between PAN-AMERICAN

LIFE INSURANCE COMPANY and Plaintiff.


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s failure

and/or refusal, as described above, to pay the adequate compensation as it is

obligated to do under the terms of the Policy in question, and under the laws of

the State of Texas, constitutes a breach of PAN-AMERICAN LIFE INSURANCE

COMPANY’s insurance contract with Plaintiff.


                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s conduct

constitutes multiple violations of the Texas Insurance Code, Unfair Settlement

Practices. TEX. INS. CODE §541.060(a). All violations under this article are made

actionable by TEX. INS. CODE §541.151.


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of misrepresenting to Plaintiff material

facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(a)(1).

                                     5
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 35 of 59



         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of failing to attempt in good faith to

effectuate a prompt, fair, and equitable settlement of the claim, even though

PAN-AMERICAN LIFE INSURANCE COMPANY’s liability under the Policy

was reasonably clear, constitutes an unfair method of competition and an unfair

and deceptive act or practice in the business of insurance. TEX. INS. CODE

§541.060(a)(2)(A).


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of failing to promptly provide Plaintiff

with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes

an unfair method of competition and an unfair and deceptive act or practice in

the business of insurance. TEX. INS. CODE §541.060(a)(3).


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of failing within a reasonable time to

affirm or deny coverage of the claim to Plaintiff, or to submit a reservation of

rights to Plaintiff, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. TEX. INS. CODE

§541.060(a)(4).


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s unfair

settlement practice, as described above, of refusing to pay Plaintiff’s claim



                                       6
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 36 of 59



without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(a)(7).


              NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                      THE PROMPT PAYMENT OF CLAIMS

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s conduct

constitutes multiple violations of the Texas Insurance Code, Prompt Payment of

Claims. All violations made under this article are made actionable by TEX. INS.

CODE §542.060.


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s failure

to acknowledge receipt of Plaintiff’s claim, commence investigation of the claim,

and request from Plaintiff all items, statements, and forms that it reasonably

believed would be required within the applicable time constraints, as described

above, constitutes a non-prompt payment of claims and a violation of TEX. INS.

CODE §542.055.


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s failure

to notify Plaintiff in writing of its acceptance or rejection of the claim within the

applicable time constraints constitutes a non-prompt payment of the claim. TEX.

INS. CODE §542.056.


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s delay of

the payment of Plaintiff’s claim following its receipt of all items, statements, and

forms reasonably requested and required, longer than the amount of time

                                       7
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 37 of 59



provided for, as described above, constitutes a non-prompt payment of the claim.

TEX. INS. CODE §542.058.


         BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s conduct

constitutes a breach of the common law duty of good faith and fair dealing owed

to insureds in insurance contracts.


         Defendant PAN-AMERICAN LIFE INSURANCE COMPANY’s failure,

as described above, to adequately and reasonably investigate and evaluate

Plaintiff’s claim, although at that time PAN-AMERICAN LIFE INSURANCE

COMPANY knew or should have known by the exercise of reasonable diligence

that its liability was reasonably clear, constitutes a breach of the duty of good

faith and fair dealing.


                                 KNOWLEDGE

         Each of the acts described above, together and singularly, was done

  “knowingly,” as that term is used in the Texas Insurance Code, and was a

  producing cause of Plaintiff damages described herein.




                                      8
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 38 of 59



                                DAMAGES

        Plaintiff would show that all of the aforementioned acts, taken together

 or singularly, constitute the producing causes of the damages sustained by

 Plaintiff.

        As previously mentioned, the damages caused by the storm have not

 been properly addressed or repaired in the time since the event, causing

 further damages to the Property, and causing undue hardship and burden to

 Plaintiff. These damages are a direct result of Defendant PAN-AMERICAN

 LIFE INSURANCE COMPANY’s mishandling of Plaintiff’s claim in violation

 of the laws set forth above.

        For breach of contract, Plaintiff is entitled to regain the benefit of the

 bargain, which is the amount of the claim, together with attorney’s fees.

        For noncompliance with the Texas Insurance Code, Unfair Settlement

 Practices, Plaintiff is entitled to actual damages, which include the loss of the

 benefits that should have been paid pursuant to the policy, mental anguish,

 court costs, and attorney’s fees. For knowing conduct of the acts described

 above, Plaintiff asks for three times their actual damages. TEX. INS. CODE

 §541.152.

        For noncompliance with Texas Insurance Code, Prompt Payment of

 Claims, Plaintiff is entitled to the amount of their claim, as well as eighteen

 (18) percent interest per annum on the amount of such claim as damages,

 together with attorney’s fees. TEX. INS. CODE §542.060.



                                     9
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 39 of 59



             For breach of the common law duty of good faith and fair dealing,

      Plaintiff is entitled to compensatory damages, including all forms of loss

      resulting from the insurer's breach of duty, such as additional costs, economic

      hardship, losses due to nonpayment of the amount the insurer owed,

      exemplary damages, and damages for emotional distress.

             For the prosecution and collection of its claim, Plaintiff has been

      compelled to engage the services of the attorney whose name is subscribed to

      this pleading.   Therefore, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff’s attorney in the preparation and

      trial of its action, including any appeals to the Court of Appeals and/or the

      Supreme Court of Texas.

                                 JURY DEMAND

             Plaintiff hereby request that all causes of action alleged herein be tried

       before a jury consisting of citizens residing in Willacy County, Texas.


                        REQUEST FOR DISCLOSURES

             Pursuant to Rule 194, Defendants are requested to disclose within 50

days of service of this request the information or material described in Rule 194 of

the Texas Rules of Civil Procedure. Defendants are further requested to supplement

all answers to this Request for Disclosure as required by the Texas Rules of Civil

Procedure.




                                          10
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 40 of 59




                                        PRAYER

             WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that

Defendants be duly cited to appear and answer the allegations asserted in this

petition, and that upon final trial of this claim, Plaintiff be granted the following:

      1. Judgment against Defendants for the full amount of Plaintiff’s damages,
         special and general, in law and in equity;

      2. prejudgment and postjudgment calculated at the market rate of interest,
         or, in the alternative, at the statutory rate in order to fully compensate
         Plaintiff for the delay of receiving payment for his damages;

      3. court costs; and

      4. all other relief to which this Court may find Plaintiff justly entitled
         to receive.

                                         Respectfully submitted;

                                         CARRIGAN & ANDERSON, P.L.L.C.

                                  By:    __/s/Stephen P. Carrigan___________
                                         STEPHEN P. CARRIGAN
                                         State Bar No. 03877000
                                         DAVID M. ANDERSON
                                         State Bar No. 24064815
                                         3100 Timmons Lane, Suite 210
                                         Houston, Texas 77027
                                         Telephone: (713) 739-0810
                                         Facsimile: (713) 739-0821
                                         Email: scarrigan@ccatriallaw.com
                                         Email: danderson@ccatriallaw.com
                                         Legal assistant: wwatson@ccatriallaw.com
                                         Legal assistant: rkubik@ccatriallaw.com
                                         ATTORNEYS FOR PLAINTIFFS




                                           11
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 41 of 59




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing have been
provided to all counsel of record listed below via Facsimile, Certified Mail, Return Receipt
Requested, Email, and/or Hand Delivery, on this the 3rd day of May, 2020 in accordance with
the Texas Rules of Civil Procedure.


Anthony B. James
Hodge & James, LLP
P.O. Box 534329
11617 E. Tyler Ave., Suite A
Harlingen, Texas 78550
Email: ajames@hodgejames.com


                                                 /s/Stephen P. Carrigan




                                            12
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                               Page
                                                              Isabel
                                                                    5/29/2019 12:45 PM
                                                                        42 of 59
                                                                     Adame
                                                                               District Clerk
                                                                               Willacy County, Texas
                                                                               Reviewed By: Isabel Mejia


(2019-135)


                                  CAUSE NO. 2019-CV-0084-A

REYNALDO CUEVA                                    §           IN THE DISTRICT COURT
                                                  §
VS.                                               §
                                                  §
E.L. LOPEZ, JR. TRUCKING, LLC,                    §           197TH JUDICIAL DISTRICT
E.L. LOPEZ, JR., INDIVIDUALLY,                    §
BIBI’S TRUCK & TRAILER                            §
EQUIPMENT, LLC AND LOPEZ                          §
TOWING SERVICE, LLC                               §           WILLACY COUNTY, TEXAS

                           DEFENDANTS’ ORIGINAL ANSWER,
                     JURY DEMAND AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW Defendants, E.L. LOPEZ, JR. TRUCKING, LLC, and E.L. LOPEZ, JR.,

INDIVIDUALLY, BIBI’S TRUCK AND TRAILER EQUIPMENT, LLC AND LOPEZ TOWING

SERVICE, LLC and hereby make and file this their Original Answer to Plaintiff’s Original Petition,

and in support hereof would show the Court as follows:

                                                  I.

                                       GENERAL DENIAL

        1.1     Defendants deny each and every, all and singular, the allegations in Plaintiff’s

Original Petition, and say they are not true, in whole or in part, and demand strict proof thereof on

the trial of this cause.

                                                 II.

                                  AFFIRMATIVE DEFENSES

        2.1     Any loss or damage sustained by Plaintiff, at the time and place from the occasion

mentioned in Plaintiff’s Original Petition, was caused, in whole or in part, or contributed to, by the




                                                                        EXHIBIT "1-F"
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 43 of 59



negligence of Plaintiff, REYNALDO CUEVA, and not on the part of these Defendants and these

Defendants would invoke the doctrine of comparative responsibility.

        2.2     For further answer, if such be necessary, and pleading in the alternative, Defendants

would urge the Court that Defendants were not negligent at any point prior to or on the occasion in

question; that Plaintiff, REYNALDO CUEVA, was 100% negligent on the occasion in question and

such negligence was the sole proximate cause of the occurrence in question. Therefore, Plaintiff is

barred from recovering any damages from these Defendants as a matter of law.

        2.3     For further answer, if such be necessary, and pleading in the alternative, Defendants

affirmatively plead that Plaintiff has failed to responsibly mitigate his damages.

        2.4     For further answer, if such be necessary, and pleading in the alternative, Defendants

would urge the Court that Plaintiff was suffering from pre-existing medical conditions, as that term

is defined by law, at the time of the events made the basis of this lawsuit and Defendants should not

be responsible for any damages caused by any pre-existing medical conditions.

        2.5     For further answer, if such be necessary, and pleading in the alternative, Defendants

affirmatively assert that the alleged injuries and damages, although such damages and injuries are

not so acknowledged, are solely the result of subsequent conditions, diseases, illnesses, or events

unrelated to the incident made the basis of this lawsuit; or in the alternative, are partially the result

of subsequent conditions, diseases, illnesses, or events unrelated to the incident made the basis of

this lawsuit.

        2.6     For further answer, if such be necessary, and pleading in the alternative, these

Defendants hereby plead the limitations on recoverable damages concerning medical or health care

expenses, if any, to the amount actually paid or incurred by or on behalf of Plaintiff pursuant to


Defendants’ Original Answer /2019-135                                                             Page 2
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 44 of 59



Section 41.0105 of the Texas Civil Practice and Remedies Code.

        2.7     For further answer, if such be necessary, and pleading in the alternative, these

Defendants plead the pre-judgment interest rate is the same as the post-judgment interest rate

pursuant to Section 304.103 of the Texas Finance Code. Pursuant to Section 304.1045 of the Texas

Finance Code, pre-judgment interest is not recoverable on a finding, if any, of future damages found

by the trier of fact.

        2.8     For further answer, if such be necessary, and pleading in the alternative, if claimant

seeks recovery for loss of earnings, loss of earning capacity, loss of contributions of a pecuniary

value, or loss of inheritance, the loss must be presented in the form of a net loss after reduction for

income tax payments or unpaid tax liability pursuant to any federal income tax law. TEX . CIV . PRAC.

& REM . CODE §18.091(a). If Plaintiff seeks recovery for loss of earnings or loss of earning capacity,

the jury should be instructed as to whether any recovery for compensatory damages sought are

subject to federal or state income taxes. TEX . CIV . PRAC. & REM . CODE §18.091(b).

        2.9     For further answer, if such be necessary, and pleading in the alternative, Defendants

further affirmatively state that an award of exemplary damages in this case would violate the

procedural due process guaranteed by the Constitution of the United States. Texas law, and the

instructions given to the jury, are vague and standard-less as to whether and how much to punish a

defendant, and are likely to produce arbitrary and capricious results. Therefore, any award of punitive

damages should be disallowed, or declared null and void.

        2.10    For further answer, if such be necessary, and pleading in the alternative, Defendants

further affirmatively allege that Plaintiff is not entitled to exemplary or punitive damages as alleged,

for the reason that exemplary damages are unconstitutional and violate the provisions of the United


Defendants’ Original Answer /2019-135                                                            Page 3
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 45 of 59



States Constitution and the Texas Constitution, including but not limited to the following provisions:

        (a)     Proscription on excessive fines.        U.S. Constitution Amendment 8; Texas
                Constitution Article I, Section 13.

        (b)     Requirements of Due Process. U.S. Constitution Amendments 5 and 14; Texas
                Constitution Article I, Sections 13 and 19.

        (c)     Requirements of Equal Protection Under the Law. U.S. Constitution Amendments
                5 and 14; Texas Constitution Article I, Section 3 and 3a.

        (d)     Proscription on Ex Post Facto and Retroactive Law. U.S. Constitution Article I,
                Section 10; Texas Constitution Article I, Section 16.

        (e)     Such punitive damages are penal in nature. Under Texas law, they are not tied to any
                fair, just, and reasonable relation to actual damages. Consequently, exemplary
                damages violate the contract clause of the U.S. Constitution, U.S. Constitution
                Article I, Section10.

        2.11    For further answer, if such be necessary, and pleading in the alternative, Defendants

further affirmatively deny that they are liable for exemplary damages and plead affirmatively the

provisions of Chapter 41 of the Texas Civil Practice and Remedies Code, including the provisions

on applicability, standards for recovery, preclusions, prejudgment interest, and limitations on

amount.

        2.12    For further answer, if such be necessary, and pleading in the alternative, Defendants

reserve the right to file any and all cross-actions, third party actions, counter-claims, discovery,

pleadings and motions they may deem proper.

                                                 III.

                                  REQUEST FOR DISCLOSURE

        3.1     Under Tex. R. Civ. P. 194, Defendants request that Plaintiff disclose, within 30 days

of the service of this request, the information or material described in Rule 194.2.



Defendants’ Original Answer /2019-135                                                           Page 4
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 46 of 59



                                                  IV.

                                          JURY DEMAND

        4.1     Defendants request that the above-styled and numbered cause be tried to a jury and

represents to the Court that the proper jury fee has been paid to the Clerk of this Court with the filing

of Defendants’ Original Answer.

        WHEREFORE, PREMISES CONSIDERED, Defendants, E.L. LOPEZ, JR. TRUCKING,

LLC, and E.L. LOPEZ, JR., INDIVIDUALLY, BIBI’S TRUCK AND TRAILER EQUIPMENT,

LLC AND LOPEZ TOWING SERVICE, LLC, respectfully pray that Plaintiff take nothing from

these Defendants and that the Court enter a judgment dismissing all claims against these Defendants

with prejudice and awarding all costs of court and expenses incurred herein, and for such other and

further relief, at law and in equity, general or special, to which these Defendants might show

themselves to be justly entitled to receive.

                                                Respectfully submitted,

                                                HODGE & JAMES, L.L.P.
                                                Attorneys at Law
                                                P.O. Box 534329 (78553)
                                                1617 E. Tyler Ave., Suite A
                                                Harlingen, Texas 78550
                                                Telephone: (956) 425-7400
                                                Facsimile: (956) 425-7707



                                                /s/ Anthony B. James
                                                Anthony B. James
                                                State Bar No. 10537300
                                                Email: ajames@hodgejames.com

                                                Attorneys for Defendants



Defendants’ Original Answer /2019-135                                                             Page 5
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 47 of 59



                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing, Defendants’ Original
Answer, Jury Demand and Request for Disclosure, has been served on the 29th day of May, 2019 to
all attorneys of record via E-Service as follows:

        Email: scarrigan@ccatriallaw.com
        Stephen P. Carrigan
        David M. Anderson
        Carrigan & Anderson, P.L.L.C.
        3100 Timmons Lane, Suite 210
        Houston, Texas 77027

                Attorneys for Plaintiff


                                               /s/ Anthony B. James
                                               Anthony B. James




Defendants’ Original Answer /2019-135                                                            Page 6
       Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                                Page
                                                               Isabel
                                                                     5/4/2020 12:00 AM
                                                                         48 of 59
                                                                      Adame
                                                                       District Clerk
                                                                       Willacy County, Texas
                                                                       Reviewed By: Isabel Mejia



           CARRIGAN & ANDERSON, PLLC
                              3 100 Timmons Lane, Suite 2 10
                                 Houston, Texas 77027

Telephone                                                             Facsimile
713-739-0810                                                          713-739-0821
                                       May 3, 2020




Isabel Adame
District Clerk
576 W. Main Ave, Suite 102
Raymondville, Texas 78580

Re:     Cause No. 2019-CV-0084-A; Reynaldo Cueva v. Bibi's Truck & Trailer
        Equipment, LLC and Lope z Trucking; In the 197th Judicial District ofWillacy
        County, Texas

Dear Clerk:

        Please issue a citation to Defendant, Pan American Life Insurance Company, by
serving its registered agen t, Cogency Global, Inc., 1601 Elm St., Suit e 4360, Da llas,
Texas 75201. Process will be via certified mail return receipt request ed by the clerk
of th e court .

      Should you ha ve any question s regarding the foregoing, please do not hesitate
to contact m e at (713) 739-0810 x 202.




:/ww




                                                               EXHIBIT "1-G"
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                              Page
                                                             Isabel
                                                                   10/14/2019 11:39 AM
                                                                       49 of 59
                                                                    Adame
                                                                    District Clerk
                                                                    Willacy County, Texas
                                                                    Reviewed By: Isabel Adame


                             CAUSE NO. 2019-CV-0084-A

REYNALDO CUEVA,                           §          IN THE DISTRICT COURT
                                          §
            Plaintiff,                    §
                                          §
v.                                        §
                                          §
E. L. LOPEZ, JR. TRUCKING, LLC,           §           197th JUDICIAL DISTRICT
E.L. LOPEZ, JR., INDIVIDUALLY,            §
BIBI’S TRUCK & TRAILER                    §
EQUIPMENT, LLC, AND                       §
LOPEZ TOWING SERVICE, LLC                 §
                                          §
            Defendants.                   §           WILLACY COUNTY, TEXAS

______________________________________________________________________________

                      MOTION TO COMPEL MEDIATION
______________________________________________________________________________
TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, REYNALDO CUEVA, Plaintiff in the above-styled and

captioned mater and files this his Motion to Compel Mediation and in support hereof

would show as follows:

       1.      This matter is ripe for a meaningful mediation.

       2.      Plaintiff is guardedly optimistic that this matter may could be resolved

at such a mediation.

       3.      For the above reasons, Plaintiff would respectfully request that this

Honorable Court order the Parties herein to proceed to a meaningful mediation.




                                                             EXHIBIT "1-H"
    Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 50 of 59



                                      Respectfully submitted;

                                      CARRIGAN & ANDERSON, P.L.L.C.

                                By:   __/s/Stephen P. Carrigan___________
                                      STEPHEN P. CARRIGAN
                                      State Bar No. 03877000
                                      DAVID M. ANDERSON
                                      State Bar No. 24064815
                                      3100 Timmons Lane, Suite 210
                                      Houston, Texas 77027
                                      Telephone: (713) 739-0810
                                      Facsimile: (713) 739-0821
                                      Email: scarrigan@ccatriallaw.com
                                      Email: danderson@ccatriallaw.com
                                      Legal assistant: wwatson@ccatriallaw.com
                                      Legal assistant: adominguez@ccatriallaw.com
                                      ATTORNEYS FOR PLAINTIFF


                           CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the above and foregoing,
Motion to Compel Mediation, has been served on the 14th day of October, 2019 to all
attorneys of record via E-Service as follows:

Anthony B. James
Hodge & James, LLP
P.O. Box 534329 (778553)
1617 E. Tyler Ave., Suite A
Harlingen, Texas 78550
Email: ajames@hodgjames.com

                                      /s/Stephen P. Carrigan____
                                      Stephen P. Carrigan
       Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD 11/21/2019
                                                                Page
                                                               Isabel   51 of 4:13
                                                                      Adame   59 PM
                                                                     District Clerk
                                                                     Willacy County, Texas
                                                                     Reviewed By: Isabel Mejia

                               CAUSE NO. 2019-CV-0084-A

 REYNALDO CUEVA                           §     IN THE DISTRICT COURT OF
     Plaintiff                            §
                                          §
 vs.                                      §     197TH JUDICIAL DISTRICT
                                          §
 E.L. LOPEZ, JR., TRUCKING, LLC           §
 E.L. LOPEZ, JR. INDIVIDUALLY             §
 BIBI'S TRUCK & TRAILER                   §
 EQUIPMENT, LLC AND LOPEZ                 §
 TOWING SERVICE, LLC.                     §     WILLACY COUNTY, TEXAS


                         FIAT/REQUEST FOR ORAL HEARING


         Please take notice that Plaintiff requests an oral hearing on the below listed

motion which will be brought before the Court for ruling.

         1.    Plaintiffs Motion to Compel Mediation (electronically filed
               10/14/2019)
                                                                                  05
         Therefore, we ask the Court to set the above for an oral hearing on the _  _ day
   December    10:30      ____
of _ _ _ _ _~ at _ _ _ _am/p.m. in the 197th District Court, Willacy County,

Texas.                              11/19/2019 1:38 PM
         Signed this, _ _ _ day of _ _ _ _ _~ 2019.




                                                PRESIDING JUDGE

xc: 11/21/2019
    S. Carrigan/A. James




                                                                     EXHIBIT "1-I"
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 52 of 59



                                  Respectfully submitted,

                                 CARRIGAN & ANDERSON, PLLC


                                 By:    Is/Stephen P. Carrigan
                                        Stephen P. Carrigan
                                        State Bar No. 03877000
                                        David M. Anderson
                                        State Bar No. 24064815
                                        3100 Timmons Lane, Suite 210
                                        Houston, Texas 77027
                                        (713) 739-0810
                                        (7123)739-0821
                                       scarrigan@cca triallaw .com
                                       anderson@ccatriallaw .com


                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing
instrument was forwarded to all interested parties as indicated below by certified mail,
facsimile and/or hand delivery, return receipt requested in accordance with the Texas
Rules of Civil Procedure on this the 121h day of November, 2019.

Anthony B. James
Hodge & James, LLP
P.O. Box 534329 (78553)
1617 E. Tyler Ave., Sutie A
Harlingen, Tgexas 78550
email: ajames@hodgejames.com

                                               Is/ Stephen P. Carrigan
                                              Stephen P. Carrigan
      Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 53 of 59



                           CAUSE NO. 2019-CV-0084-A

REYNALDO CUEVA,                         §             IN THE DISTRICT COURT
                                        §
          Plaintiff,                    §
                                        §
v.                                      §             197th JUDICIAL DISTRICT
                                        §
E. L. LOPEZ, JR. TRUCKING, LLC,         §
E.L. LOPEZ, JR., INDIVIDUALLY,          §
BIBI’S TRUCK & TRAILER                  §
EQUIPMENT, LLC, AND                     §
LOPEZ TOWING SERVICE, LLC               §
         Defendants.                    §             WILLACY COUNTY, TEXAS

______________________________________________________________________________

         ORDER ON PLAINTIFF’S MOTION TO COMPEL MEDIATION
______________________________________________________________________________
      ON THIS DAY, came on to be heard Plaintiff’s Motion to Compel Mediation.

The Court, having considered the Motion, is of the opinion that the Motion is

meritorious and should be granted. It is therefore,

       ORDERED that this matter be scheduled for mediation with an agreed date,

time and mediator or within the next ninety (90) days of the execution of said

Order.

             Signed on this the ____ day of _____________________, 2019.

     FILE MTN BUT ORDER NEEDS TO BE REJECTED NO HEARING HAS BEEN HEARD.
                                      ___________________________________
                                      PRESIDING JUDGE




                                                                EXHIBIT "1-J"
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 54 of 59



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

REYNALDO CUEVA,                          §
                                         §
v.                                       §
                                         §
E.L. LOPEZ, JR. TRUCKING, LLC;           §               CIVIL ACTION NO. 7:20-cv-141
E.L. LOPEZ, JR., INDIVIDUALLY;           §
BIBI’S TRUCK & TRAILER                   §
EQUIPMENT, LLC; LOPEZ                    §
TOWING SERVICE, LLC; AND                 §
PAN-AMERICAN LIFE INSURANCE              §
COMPANY                                  §

                         LIST OF ALL COUNSEL OF RECORD



For Plaintiff Reynaldo Cueva:                For Defendant Pan-American Life
                                             Insurance Company
Stephen P. Carringan
David M. Anderson                            Joseph D. Zopolsky
CARRIGAN & ANDERSON, P.L.L.C.                James C. Erdle, Jr.
3100 Timmons Lane, Suite 210                 Michael C. Dodge
Houston, Texas 77027                         Christopher K. Chapaneri
Telephone: 713.739.0810                      Glast, Phillips & Murray, P.C.
Facsimile: 713.739.0821                      14801 Quorum Drive
scarrigan@ccatriallaw.com                    Suite 500
danderson@ccatriallaw.com                    Dallas, Texas 75254-1449
                                             Telephone: 972.419.8300
                                             Facsimile: 972.419.8329
                                             jzopolsky@gpm-law.com
                                             jerdle@gpm-law.com
                                             mdodge@gpm-law.com
                                             cchapaneri@gpm-law.com




                                    EXHIBIT
                                     “1-K”




Counsel of Record                                                              Page 1 of 2
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 55 of 59




For E.L. Lopez, Jr. Trucking, LLC;
E.L. Lopez, Jr., Individually;
Bibi’s Truck and Trailer Equipment, LLC;
Lopez Towing Service, LLC:

Anthony B. James
HODGE & JAMES, L.L.P.
P.O. Box 534329 (78553)
1617 E. Tyler Ave., Suite A
Harlingen, Texas 78550
Telephone: 956.425.7400
Facsimile: 956.425.7707
ajames@hodgejames.com




Counsel of Record                                                     Page 2 of 2
Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Page 56 of 59




                                                   EXHIBIT "1-L"
5/29/2020                                       re:SearchTX
                                                Case        - Reynaldo Cueva vs.
                                                        7:20-cv-00141            Bibi's Truck Trailer
                                                                              Document                Equipment,
                                                                                                1 Filed     on LLC, Lopez Trucking,
                                                                                                                 06/01/20   in TXSD E.L. Lopez,
                                                                                                                                            PageJr. Trucking,
                                                                                                                                                     57 of et59al. 2019-CV-0084-A


   Case Information


            Reynaldo Cueva vs. Bibi's Truck Trailer Equipment, LLC, Lopez Trucking, E.L. Lopez, Jr. Trucking
            2019-CV-0084-A

                                       15 left                         FILE INTO
            Location                                       Case Category                                  Case Type                                         Case Filed Date
            Willacy County - District Clerk                Civil - Injury or Damage                       Other Injury or Damage                            3/6/2019




   Parties              7




       Type                                         Name                                                                       Attorneys

       Plaintiff                                    Reynaldo Cueva                                                             Stephen Carrigan

       Defendant                                    Bibi's Truck Trailer Equipment, LLC

       Defendant                                    Lopez Trucking

       Defendant                                    E.L. Lopez, Jr. Trucking                                                   Anthony James

       Defendant                                    Eusebio L Lopez JR

       Defendant                                    Lopez Towing Service, LLC

       Defendant                                    Pan American Life Insurance Company




   Filings             11
                              Oldest          Search in Filings                                                                                                                     ALL      ALL

                                                                                                                        File Date
    Application                                                                                                         3/6/2019
    ltr to clerk - request citations
    Name                                                Description                                     Security                       Pages     Price

    ltr to clerk - request citations.pdf                ltr to clerk - request citations.pdf            Does not contain               1         $0.10                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    Petition                                                                                                            3/6/2019
    Plaintiff's Original Petition and Request for Disclosure

    Name                                                Description                                     Security                       Pages     Price

    Original Petition.pdf                               Original Petition.pdf                           Does not contain               8         $0.80                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    No Fee Documents                                                                                                    3/11/2019
    clerk ltr - request citations
    Name                                                Description                                     Security                       Pages     Price

    ltr to clerk -request citations 4.pdf               ltr to clerk -request citations 4.pdf           Does not contain               2         $0.20                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    Amended Filing                                                                                                      3/11/2019
    Plaintiff's First Amended Petition and Request for Disclosure
    Name                                                Description                                     Security                       Pages     Price

    CUEVA FIRST AMENDED OP.pdf                          CUEVA FIRST AMENDED OP.pdf                      Does not contain               9         $0.90                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    Answer/Response                                                                                                     5/29/2019
    Defendants' Original Answer, Jury Demand and Request for Disclosure

    Name                                                Description                                     Security                       Pages     Price

    Answer - Original.pdf                               Answer - Original.pdf                           Does not contain               6         $0.60                         Available until 6/28/20
                                                                                                        sensitive data                                                                       
                                                                                                                        File Date
    Motion (No Fee)                                                                                                     10/14/2019


https://research.txcourts.gov/CourtRecordsSearch/#/case/562bfc12f9465025b26fb7b69e8bfd09
                                                                                                                                                         EXHIBIT "1-M"                                   1/2
5/29/2020                                       re:SearchTX
                                                Case        - Reynaldo Cueva vs.
                                                        7:20-cv-00141            Bibi's Truck Trailer
                                                                              Document                Equipment,
                                                                                                1 Filed     on LLC, Lopez Trucking,
                                                                                                                 06/01/20   in TXSD E.L. Lopez,
                                                                                                                                            PageJr. Trucking,
                                                                                                                                                     58 of et59al. 2019-CV-0084-A
    Motion to Compel Mediation
    Name                                             Description                                        Security                       Pages     Price

    MTC Mediation.pdf                                MTC Mediation.pdf                                  Does not contain               2         $0.20                         Available until 6/28/20
                                                                                                        sensitive data

      Reynaldo Cueva vs. Bibi's Truck Trailer Equipment, LLC,    Lopez Trucking, E.L. Lopez, Jr. Trucking
                                                           File Date
    Proposed     Order
      2019-CV-0084-A                                       10/14/2019
    Proposed Order

    Name
                                       15 left       
                                                     Description
                                                                           FILE INTO
                                                                                                        Security                       Pages     Price

    Prop Order-mediation.pdf                         Prop Order-mediation.pdf                           Does not contain               1         $0.10                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    No Fee Documents                                                                                                    11/12/2019
    Fiat-Request for Oral Hearing

    Name                                             Description                                        Security                       Pages     Price

    Fiat-Reqeust for Oral Hearing.pdf                Fiat-Reqeust for Oral Hearing.pdf                  Does not contain               2         $0.20                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    Amended Filing                                                                                                      5/4/2020
    Plaintiff's Supplemental Petition

    Name                                             Description                                        Security                       Pages     Price

    Plaintiff's Supp Petition.pdf                    Plaintiff's Supp Petition.pdf                      Does not contain               12        $1.20                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    No Fee Documents                                                                                                    5/4/2020
    ltr to clerk - request citation
    Name                                             Description                                        Security                       Pages     Price

    ltr to clerk - request citation.pdf              ltr to clerk - request citation.pdf                Does not contain               1         $0.10                         Available until 6/28/20
                                                                                                        sensitive data

                                                                                                                        File Date
    Request                                                                                                             5/18/2020
    Request for Documents

    Name                                             Description                                        Security                       Pages     Price

    Request.for.Documents.2019-CV-0084- Request.for.Documents.2019-CV-0084- Does not contain                                           1         $0.10                         Available until 6/28/20
    A.pdf                               A.pdf                               sensitive data



    © 2020 Tyler Technologies, Inc. | All Rights Reserved
    Version: 2020.0.1.3086




                                                                                                                                                                                            



https://research.txcourts.gov/CourtRecordsSearch/#/case/562bfc12f9465025b26fb7b69e8bfd09                                                                                                                 2/2
     Case 7:20-cv-00141 Document 1 Filed on 06/01/20 in TXSD Filed
                                                              Page
                                                             Isabel
                                                                   5/18/2020 5:05 PM
                                                                       59 of 59
                                                                    Adame
                                                                              District Clerk
                                                                              Willacy County, Texas
                                                                              Reviewed By: Isabel Mejia
                               GLAST, PHILLIPS & MURRAY
                                       A PROFESSIONAL CORPORATION
                                      ATTORNEYS & COUNSELORS

         Michael C. Dodge                                                  14801 QUORUM DRIVE, SUITE 500
        MDODGE@GPM-LAW.COM                                                   DALLAS, TEXAS 75254-1449
           (972) 419-7172                                                       MAIN (972) 419-8300
                                                                                FAX (972) 419-8329

                                                                                WWW.GPM-LAW .COM




                                REQUEST FOR DOCUMENTS

       Re:       Cause Number: 2019-CV-0084-A; 197th District Court; Reynaldo Cueva v. Bibi's
                 Truck & Trailer Equipment, LLC and Lopez Trucking


        Please accept this letter as a request for a copy of each the following documents reflected
in the current Case Summary:

                Event #1:    Original Petition
                Event #3:    E-Mail Communication
                Event #4:    Amended Petition
                Event #9:    Answer
                Event #10:   Motion

Please send all communications and attachments to mdodge@gpm-law.com, or fax to (972) 419-
8300.

                                                                            Thank you,

                                                                                      Mike Dodge




                                                                                EXHIBIT "1-N"
